Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issues herein are similar in all material respects to the issues in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence in this case. The question presented is whether or not the appraiser acted correctly in including as a part of the dutiable values the amount of a so-called British purchase tax.
Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added by the importer on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.